Citation Nr: 1822373	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-26 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right femur disability. 

2.  Entitlement to service connection for a left femur disability. 

3.  Entitlement to service connection for a right knee disability. 

4.  Entitlement to service connection for an acquired psychiatric disorder other than major depressive disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial rating in excess of 40 percent for radiculopathy of the right upper extremity.

6.  Entitlement to an initial rating in excess of 30 percent for radiculopathy of the left upper extremity.

7.  Entitlement to a rating in excess of 20 percent for a cervical spine disability.

8.  Entitlement to a compensable rating for residuals of multiple rib fractures of the left side. 

9.  Entitlement to a compensable rating for the residuals of a hemorrhoidectomy. 

10.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) prior to June 16, 2014.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1971 to February 1975 and from December 1990 to March 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2013 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran's February 2011 claim includes a claim for service connection for PTSD.  VA treatment records such as a May 2012 mental health clinic note include assessments of PTSD.  During the course of the appeal, entitlement to service connection for a depressive disorder was granted in an October 2014 rating decision.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Therefore, the grant of service connection for the depressive disorder does not resolve the claim for service connection for PTSD and it remains on appeal. 

In July 2016, the Board remanded the appeal to obtain outstanding Social Security Administration (SSA) records and VA treatment records.  The Board finds there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

The issues of entitlement to service connection for bilateral femur disabilities, right knee disability, and an acquired psychiatric disorder other than major depressive disorder, to include PTSD; entitlement to increased ratings for a cervical spine disability and radiculopathy of the bilateral upper extremities; and, entitlement to a TDIU prior to June 16, 2014, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected residuals of multiple rib fractures of the left side have been asymptomatic.

2.  Throughout the period on appeal, the Veteran's residuals of a hemorrhoidectomy have not been shown to involve excessive redundant tissue; to be large, thrombotic or irreducible; to result in secondary anemia; or, to involve fissures.





CONCLUSIONS OF LAW

1.  The criteria for an award of a compensable evaluation for the Veteran's residuals of multiple rib fractures of the left side have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Codes 5299-5297 (2017).

2.  The criteria for entitlement to a compensable disability rating for residuals of a hemorrhoidectomy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2017). 	


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the matters herein decided.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Stegall v. West, 11 Vet. App. 268, 271 (1998).  No further notice or evidentiary development is required.

      Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ribs 

The Veteran's residuals of the multiple rib fractures of the left side are assigned a noncompensable disability evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5297.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99."  Hence, the residuals of the rib fractures have been evaluated by analogy, using the criteria for removal of the ribs under Diagnostic Code 5297.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5297, removal of one or resection of two or more ribs without regeneration warrants a 10 percent rating.  Removal of two or more ribs warrants higher evaluations.  38 C.F.R. § 4.71a, Diagnostic Code 5297.

In conjunction with his claim, the Veteran was afforded a VA examination in October 2012.  At the time of the examination, the Veteran was noted to have suffered fractures of the left 4th, 5th, 6th, and 7th ribs.  He did not experience any flare-ups.  The examination and x-ray of the ribs were within the normal limits.  His residuals of multiple left rib fractures were asymptomatic.  

The Veteran has also not been treated for this condition during the appeal period.

Based upon the evidence of record, the Board finds that a higher disability evaluation is not warranted for the Veteran's service-connected residuals of rib fracture under Diagnostic Code 5297.  38 C.F.R. § 4.71a.  There is no evidence of record showing that the Veteran has had one removal or two resections of ribs without regeneration.  Id.

The Board has considered the Veteran's statements regarding the severity of his multiple rib fractures of the left side.  However, the Veteran's lay assertions are outweighed by the x-ray findings and examination, which indicate his ribs are within normal limits.

In sum, an increased rating for the Veteran's service-connected residuals of multiple rib fractures of the left side is not warranted. 

Residuals of a Hemorrhoidectomy

The Veteran is current in receipt of a noncompensable evaluation for his residuals of hemorrhoidectomy pursuant to Diagnostic Code 7336.  38 C.F.R. § 4.114.

Pursuant to Diagnostic Code 7336, a noncompensable (zero percent) disability rating is warranted where the hemorrhoids are found to be mild or moderate in nature.  A 10 percent disability rating is warranted where the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent disability rating, the highest rating available pursuant to Diagnostic Code 7336, is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114.

The Veteran underwent VA examination in connection with his claim in October 2012.  At that time, he reported having hemorrhoids that caused itching, burning, and pain.  When his stools were hard, there was blood with his stools.  The VA examiner determined that the Veteran's hemorrhoids were mild or moderate and confirmed that they were manifested by itching, burning, and pain.  An examination of the rectal area was normal with no external hemorrhoids, anal fissures, or other abnormalities.  

The record reflects no additional evidence that the Veteran's hemorrhoid disability required an increased rating throughout the remainder of the appeal period.  

The Board finds that throughout the duration of the appeal, the criteria for a 10 percent disability rating have not been met.  As noted, the VA examination revealed that the Veteran's hemorrhoids were not shown to involve excessive redundant tissue, or to be large, thrombotic or irreducible with frequent recurrences.  For a disability rating of 10 percent, there must be evidence of frequent occurrences of thrombosis under Diagnostic Code 7336.  38 C.F.R. § 4.114.  The Board also finds no evidence of hemorrhoids with persistent bleeding, secondary anemia, or with fissures, that would warrant a disability rating of 20 percent under Diagnostic Code 7336 based on the VA examination findings.  38 C.F.R. § 4.114.

The Board acknowledges the Veteran's lay statements regarding the severity of his hemorrhoids, and he is competent to report his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  However, his lay observations must be evaluated in light of the rating schedule described above, and the Board gives more weight to the clinical findings rendered by a medical professional, as set forth in the examination report and treatment records, which took into account the Veteran's lay statements and reported history, than to the Veteran's own lay statements.

In making this determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However as the preponderance of the evidence is against the finding of a higher disability rating, that doctrine is not for application and the claim must be denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

A compensable rating for residuals of multiple rib fractures of the left side is denied.

A compensable rating for the residuals of a hemorrhoidectomy is denied. 


REMAND

The Veteran is claiming service connection for a right femur disability, a left femur disability, and a right knee disability.  He was afforded an October 2012 VA knee examination.  However, the VA examiner did not offer an etiological opinion.  A May 2014 VA treatment note indicates bilateral knee pain.  The Veteran's service treatment records show treatment for bilateral knee pain in April 1971 after a motorcycle accident.  Based upon the forgoing, a remand is necessary to determine the nature and etiology of the Veteran's claimed bilateral femur disabilities and right knee disability.

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder other than major depressive disorder, to include PTSD.  The Veteran submitted a VA Mental Disorders Disability Questionnaire in June 2014, which included diagnoses for depressive disorder and cannabis use disorder.  His VA treatment records reflect diagnoses for depression and PTSD.  The Veteran was afforded a VA examination in September 2014.  The VA examiner diagnosed depressive disorder, but did not provide an opinion that addressed the diagnoses of PTSD and cannabis use disorder.  The Veteran was granted service connection for depressive disorder.  A remand is required to obtain an addendum medical opinion.  The opinion should address whether the Veteran's cannabis use disorder is caused or aggravated by the Veteran's service-connected depressive disorder and whether the Veteran meets the DSM-V criteria for PTSD.

Since the appeal was last before the Board, the United States Court of Appeals for Veterans Claims (Court) provided a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2017) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  This holding establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Id.  Accordingly, a recent VA examination with retrospective and current medical opinions is needed before the increased rating claim for the cervical spine can be addressed on the merits.  Id.

As the development that has been ordered will provide greater insight into the Veteran's disability picture, as it relates to his service-connected cervical spine disability, for the appeal period, the Board will defer adjudication of the issues of entitlement to increased initial ratings for radiculopathy of the bilateral upper extremities and entitlement to a TDIU prior to June 16, 2014.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed bilateral femur disabilities and right knee disability.    

The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed bilateral femur disabilities and his right knee disability were incurred during active service.  

In rendering the opinions, the examiner is asked to consider the Veteran's in-service treatment for bilateral knee pain in April 1971 after a motorcycle accident.

The examiner is asked to provide a rationale for the opinions rendered.  

2.  Obtain an addendum VA medical opinion to determine the etiology of any acquired psychiatric disorders other than major depressive disorder, to include PTSD.  The claims file and a copy of this remand must be made available to and contemporaneously reviewed by the examiner.  If the examiner is unable to provide an opinion without another VA examination, the Veteran should be scheduled for an examination.  The VA examiner is requested to specifically address the following:

a)  Determine whether the Veteran meets the criteria for a DSM-V diagnosis of PTSD.  If he does, the examiner should describe all stressful events the Veteran's PTSD is based on.

b)  Offer an opinion, consistent with sound medical principles and in consideration of the Veteran's specific contentions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's cannabis use disorder is caused or aggravated beyond its natural progression by the service-connected depressive disorder.  

The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is unable to provide a rationale, he or she should explain why.

3.  Schedule the Veteran for a VA examination by a medical doctor with the appropriate expertise to ascertain the severity of the service-connected cervical spine disability, to include retrospectively.  The examiner must review the claims file and should note that review in the report.  

The examination report must include ranges of motion of the cervical spine in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the ranges of motion and additional functional impairment of the cervical spine since 2011.

The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and any lay evidence suggesting that Veteran's service-connected cervical spine problems are worse than shown on the prior examination.  The examiner should provide a retrospective medical opinion with respect to the severity of the Veteran's service-connected cervical spine disability since 2011.

The examiner should describe any symptomatology associated with flare-ups and describe the frequency, duration, and severity of the disability during flare-ups.  Further, the examiner should express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the cervical spine.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the functional impairment of the cervical spine since 2011.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In particular, with respect to flare-ups and repetitive use, the examiner should identify any functional loss, to include the amount of range of motion loss, if any, that is present during flare-ups and repetitive use.  If the examination is not taking place during a flare-up and/or repetitive use, the examiner should elicit information from the record and the Veteran regarding the severity, frequency, duration, and functional loss manifestations during flare-ups and repetitive use, and estimate range of motion loss, in terms of degrees.  Any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  

Lastly, the VA examiner must address the neurological manifestations and associated functional impairment of the Veteran's service-connected cervical spine disability for the entire appeal period.

4.  After completing the development above, readjudicate the claims on appeal in light of all additional evidence received.  If any of the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


